Title: To John Adams from Abel Sawyer, 29 January 1807
From: Sawyer, Abel
To: Adams, John



Alfred Jannuary 29th 1807

Honrble Sir
I am Possesed of A paper Executed To Samel Adams Malster of Boston & others it was Executed Decembr 1718 if it concerns you it is in my Power To Do you Some Service if the late govern Samel Adams was A Relative & it be in your Power I wish you To Inform me by letter who is heirs Are & who Administered upon his Estate & where they live if it concern you A letter To me will be Attended to I am honrle Sir your most Obedient most Humble Sert


            
            Abel Sawyer
            
            I live In Alfred province of maine About 30 miles To the Eastward of Portsmouth
